DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-4, 79-91, and 94); “reduce or abolish expression of an MRC nucleic acid and/or abolish activity of an MRC polypeptide” (see claims 2, 80, 94 part (a), 83, 86, 88, and 90); and SEQ ID NO: 1 (see claims 82-83) in the reply filed on 07November2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Regarding species group B.), the species election requirement between the sequences SEQ ID NOs: 1, 2, and 3 is hereby withdrawn and SEQ ID NOs: 2 and 3 are rejoined and fully examined for patentability under 37 CFR 1.104 [relevant to claims 82-83]. For clarity of the record, the sequences SEQ ID NOs: 29 and 30 (which pertain to TaMRC-6B) are not rejoined (it is noted that page 73 of the specification states TaMRC-6B is not a functional MRC homolog in tetraploid wheat).
In view of the withdrawal of the election requirement between SEQ ID NOs: 1, 2, and 3 and the rejoinder of SEQ ID NOs: 2 and 3; Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction/election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 92-93 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of invention, there being no allowable generic or linking claim, and claims 3-4, 81, 84, 87, 89, and 91 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Part (b) of claim 94 is also directed toward a non-elected species. Election was made without traverse in the reply filed on 07November2022.


Status of the Claims
The amendments filed 27December2021 are acknowledged. Claims 1-4, and 79-94 are pending; claims 5-78 are canceled; claims 1-4 are amended, and claims 79-94 are newly presented. 
As noted above, claims 3-4, 81, 84, 87, 89, 91-93 are withdrawn.
Claims 1-2, 79-80, 82-83, 85-86, 88, 90, and 94(a) are examined on the merits herein.

	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(d) and (f) [GB1815672.9 filed 26September2018], and 35 U.S.C. 365(c) [national stage of PCT/GB2019/062727 filed 26September2019] is acknowledged. Claims 1-2, 79-80, 82-83, 85-86, 88, 90, and 94(a) have an effective filing date of 26September2018.

Nucleotide and/or Amino Acid Sequence Disclosures
Requirements for Sequence Disclosures:
Items 1) and 2) provide general guidance for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:

In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii)	the date of creation; and
iii) 	the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).

When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific Deficiency(-ies) Here and Required Response to this Office Action:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. In particular, FIGs. 3, 6B, 11, and 12 comprise specifically defined sequences without their corresponding sequence identifier (“SEQ ID NO:”) within either the drawing/figure itself or the specification at the brief description of the drawings.

Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

	





Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See the legend of FIG. 23 at page 16, line 17; page 71, line 14; page 79, line 28; and page 83, lines 12 and 32. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Applicant is also reminded to conduct their own review of the specification for any hyperlinks the Examiner may have overlooked.
Claim Interpretation
“Functional variants” (see claims 82-83) are defined by Applicant at page 22, line 26 to page 23, line 20 of the specification and interpreted correspondingly herein for the purposes of examination. In particular, and when considered in view of what the Applicant calls “homologs” (those “from other plant species” per page 23, lines 21-22 of the specification), a functional variant herein (1) is a sequence that does not have 100% identity across the full length of the reference sequence (i.e., includes truncated sequences, such as a cDNA sequence of a reference genomic sequence, and allelic variants), (2) “retains the biological function of the full non-variant sequence”, and (3) is from the same plant species as is the reference sequence (because, otherwise, it would be what Applicant calls a “homolog” instead of a “functional variant”).  

Claim Objections
Claim 80 is objected to because of the following informalities: it appears as though “parts” and “cells” should be recited again at the end of line 1 (as in “… wherein said plant, part thereof, or plant cell is characterized by ….”.  Appropriate correction or clarification is required.

Claims 82-84 are objected to because of the following informalities. These claims use two different spellings for, what appears to be (based on antecedent basis), the same term: “homolog” and “homologue”. Appropriate correction or clarification for consistency is required.


Claim 91 is objected to because of the following informalities:  the presence of the term “when” within “wherein when the polymorphism” (see line 7) appears to be a typographical error.  Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112(b) or 35 USC 112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 82, 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “altering the granule size distribution”, “shifting the granule size distribution”, “altering the expression” of a nucleic acid, and “altering the activity” of a polypeptide but does not clarify what the reference point is for the claimed alteration (e.g., as compared to the average granule size distribution of a wild type plant grown in the same conditions?). In this context, a reference point is particularly important for defining the metes and bounds of the claims because starch granule sizes are naturally variable (even between plants of the same species) due to many factors including the stage of seed maturity and growth conditions such as water deficit (see RHAZI et al. 2021 Foods 10(205): https://doi.org/10.3390/foods10020205, at page 9, 15 total pages).  Therefore, it is unclear what level of change is required to fall within the claim(s) and/or how to assess whether a sufficient amount of change has been achieved to fall within the claim(s).
Claims 2, 82, and 85 are included here because they depend upon claim 1 but do not remedy this issue.

Claims 2, 79, and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims recite “wherein preferably” clauses (and claim 80 recites a clause that depends upon the “preferably” clause for antecedent basis (see lines 8-9)). The recitation of “preferably” makes it unclear whether or not the text that follows is a limitation of the claimed subject matter or not. Therefore, the use of “wherein preferably” clauses makes the metes and bounds of the claims unclear.

Claim 79 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 79 refers to “altering the expression” of a nucleic acid or “altering the activity” of a polypeptide but does not clarify what the reference point is for the claimed alteration (e.g., as compared to that of a wild type plant?). Therefore, it is unclear what level of change is required to fall within the claim(s) and/or how to assess whether a sufficient amount of change has been achieved to fall within the claim(s).

Claims 80, 83, 86, 88, 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 80 refers to “altered starch granule size distribution”, “shifting the granule size distribution”, “reduced or abolished expression” of a nucleic acid, and “reduced or abolished activity” of a polypeptide but does not clarify what the reference point is for the claimed alteration (e.g., as compared to that of a wild type plant?). Therefore, it is unclear what level of change is required to fall within the claim(s) and/or how to assess whether a sufficient amount of change has been achieved to fall within the claim(s).
Claims 83, 86, 88, and 90 are included here because they depend upon claim 80 but do not remedy this issue.


Claim Rejections - 35 USC § 112(a) or 35 USC 112 (pre-AIA ), First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 79-80, 82-83, 85-86, 88, 90, and 94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
These claims are directed toward: 
(A) altering starch granule size distribution in any non-Arabidopsis-plant (claims 1-2, 79-80, 82-83, 88, 90, and 94) or within any of wheat, barley, rye, maize, potato, sorghum, or rice (claims 85-86); 
(B) wherein the “altering” is either increasing or decreasing the expression of, or activity of, MRC causing either a shift toward smaller granules or larger granules (claims 1-2, 79, 82, 85, and 94—noting again that the “wherein preferably” clauses of claims 2 and 80 are non-limiting; and note that claim 94 is included here because although that claim specifies that the mutation is “a loss of function mutation” (which is understood in the field to cause a decrease in nucleic acid expression and/or protein activity), claim 94 does not specify the nature of the “altered” starch granule size distribution such as toward smaller granules); and
(C) altering starch granule size distribution via modulating any Myosin-Resembling Chloroplast (MRC) protein (claims 1-2, 79-80, 85-86, 88, 90, and 94) or modulating a homolog of the MRC comprising SEQ ID NO: 1-3 or 29-30 that has at least 60% overall sequence identity to SEQ ID NO: 1-3 or 29-30 (claims 82-83). 

These claims are not commensurate with what the specification actually describes, when it is read in view of the prior art: the specification describes (RE: (A)->) shifting the granule size distribution in one non-Arabidopsis-plant variety (in wheat) (RE: (B)->) toward smaller granules when a loss of function mutation was introduced into a TaMRC-6A or TaMRC-6D sequence1 or toward larger granules when a gain of function mutation was introduced into a TaMRC-6A sequence2. To be clear, the specification does not describe a correlation between larger granules and loss of function mutations in a wheat MRC sequence nor does the specification describe a correlation between smaller granules and gain of function mutations in a wheat MRC sequence. Finally, (RE: (C)->) the specification only describes three MRCs (all from wheat) capable of altering starch granule size distribution in a non-Arabidopsis-plant (wheat): the wheat MRC comprising a nucleic acid sequence encoding SEQ ID NO: 1 (TaMRC-6A, Kronos; see also SEQ ID NOs: 4 and 7), the wheat MRC comprising a nucleic acid sequence encoding SEQ ID NO: 2 (TaMRC-6A, Cadenza; see also SEQ ID NOs: 5 and 8), and the wheat MRC comprising a nucleic acid sequence encoding SEQ ID NO: 3 (TaMRC-6D, Cadenza; see also SEQ ID NOs: 6 and 9). While claims 82 and 83 do reference particular wheat MRCs by virtue of reciting particular nucleic acid sequences (those encoding SEQ ID NO: 1-3, 29, or 30), claims 82 and 83 also recite “homologs thereof” having “at least 60% overall sequence identity to SEQ ID NO: 1 to 3 or 29 to 30”. Applicant defines MRC “homologs” as an MRC from another plant species.3 The specification does not describe even one MRC homolog (i.e., an MRC from a plant species other than wheat) that has the function as recited in these claims: altering starch granule size distribution in a non-Arabidopsis-plant (see claim 1, to which claim 82 depends) or shifting granule size distribution in a non-Arabidopsis-plant towards smaller granules via reduced or abolished MRC nucleic acid expression and/or MRC polypeptide activity (see claim 80, to which claim 83 depends). It is noted that, per Applicant, MRC proteins have different effects on starch granule size distribution depending upon which plant is being analyzed: loss of function MRC mutants in Arabidopsis caused an increase in granule size4 whereas loss of function MRC mutants in wheat caused a decrease in granule size (this specification).
    
While the prior art does describe an Arabidopsis MRC (also called “Protein Involved In Starch Initiation1”, “PII1”) and altering starch granule size distribution in Arabidopsis,5 the prior art does not describe a wheat MRC or non-Arabidopsis-homologs thereof or altering starch granule size distribution (specifically, toward smaller granules) in a non-Arabidopsis-plant by modulating the expression or activity of an MRC/PII1 (specifically, by introducing a loss of function mutation). In any event, according to Applicant, the prior art teachings with respect to modulating MRC/PII1 in Arabidopsis do not suggest what is observed from modulating MRC in wheat or, by extension, all other plant species. 
The prior art does not supplement the deficiencies of this specification.

Without more, there is neither a description of a sufficient number of species within the claimed genus that are ‘representative of the full variety and scope of the genus’ nor the establishment of ‘a reasonable structure-function correlation’ sufficient for a skilled artisan at the time of filing to reasonably believe Applicant was in possession of the full metes and bounds of the claimed subject matter. See MPEP § 2163(II)(A)(3)(a)(ii).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 88 and 90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SLADE et al. (US Pat. No. 9150839 issued 06October2015 to Arcadia Biosciences, Inc.).
Claim 88 is directed toward grain or seed or starch that is obtained or obtainable from the plant part of claim 80. The plant part of claim 80 is distinguished from the prior art by having a modulated MRC nucleic acid expression and/or MRC polypeptide activity, but neither of those things are required of the grain, seed, or starch of claim 88. To be clear, the grain, seed, or starch of claim 88 do not have to have any particular structural feature (e.g., a particular genetic feature as in the case of the claimed grain or seed). To be clear, there is nothing to suggest that the starch (a carbohydrate that, for example, does not comprise genetic material) of claim 88 would be materially different than any other prior art starch obtained or obtainable from any prior art plant.   
Claim 90 is directed toward a food (such as baked goods6) or feed composition that is prepared from the grain or seed of clam 88. Like the grain and seed of claim 88, there is no requirement that the food or feed composition of claim 90 have any particular structural feature (e.g., any particular genetic material). 
SLADE et al. teach wheat grain (or starch) comprising one or more non-transgenic mutations in the SBEIIa gene and one or more non-transgenic mutations in the SBEIIb genes (column 37, lines 55-59; claim 88) as well as a food product (such as a bagel, which is a baked good) produced from that wheat grain (column 38, lines 47-52; claim 90).

Claim Objection Warning
Applicant is advised that should claim 1 be found allowable, claim 79 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Here, even though the preamble of claim 79 references altering a physiochemical property of starch whereas claim 1 does not; the active method steps of claim 79 are the same as those within claim 1 (altering the expression of at least one MRC nucleic acid and/or altering the activity of an MRC polypeptide) and, therefore, this claim objection warning is being given. For clarity, and as noted above, the “wherein preferably” clause of claim 79 is non-limiting. 

Conclusion
The closest prior art is considered to be that describing Arabidopsis MRC(s) (also called “Protein Involved In Starch Initiation1”, “PII1”) and altering starch granule size distribution in Arabidopsis (an exemplary publication being VANDROMME et al.; cited herein above). For clarity, there is no evidence of record showing that the prior art had described a wheat MRC (or a non-Arabidopsis-homolog thereof) or altering starch granule size distribution (specifically, toward smaller granules) in a non-Arabidopsis-plant by modulating the expression or activity of a wheat MRC/PII1 (or a non-Arabidopsis-homolog thereof) such as by introducing a loss of function mutation. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca STEPHENS whose telephone number is (571)272-0070. The examiner can normally be reached Monday through Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad ABRAHAM can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA STEPHENS/Examiner, Art Unit 1663                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The mrc-1, mrc-2, and mrc-3 mutants (see summary at Example II at page 82, line 30 to page 83, line 3; see also Example I at page 72, lines 2-13).
        2 See the description of Kronos2485 at Example VI at page 88, line 29-page 89, line 13.
        3 Page 23, lines 21-23 of the specification.
        4 See page 71, lines 34-35 as well as page 77, lines 8-20 of the specification; SEUNG et al. 04June2018 Plant Cell 30:1523-1542 at page 1537, right column, first full paragraph, of record IDS 16April2021; see also VANDROMME et al. April 2018 bioRxiv doi: https://doi.org/10.1101/310003 (35 total pages); of record IDS 16April2021.
        5 See VANDROMME et al. April 2018 bioRxiv doi: https://doi.org/10.1101/310003 (35 total pages); of record IDS 16April2021.
        6 Specification at page 56, lines 27-28.